In a proceeding pursuant to article 6 of the Family Court Act, petitioner appeals from an order of the Family Court, Queens County, dated December 12, 1975, which, after a hearing, dismissed the petition. Order reversed, on the law and the facts, without costs or disbursements, and petition granted. The record supports a finding that the agency did make "diligent efforts to encourage and strengthen the parental relationship” (see Family Ct Act, § 614, subd 1, par [c]; Matter of Joyce A. R., 52 AD2d 882; Matter of Ray A. M. [Sugarman], 48 AD2d 161, affd 37 NY2d 619; Matter of Barbara P., 71 Misc 2d 965). Moreover, a finding of lack of continuous or repeated contact with a child over a period of more than one year following the date on which such child came into the care of an authorized agency, obviates the need for proving the lack of any plan by the mother for the future of such child (Family Ct Act, § 614, subd 1, par [d]; Matter of Orlando F., 40 NY2d 103, 110). Latham, J. P., Rabin, Titone and O’Connor, JJ., concur.